            Case 3:19-cv-03422-SI Document 89 Filed 07/13/20 Page 1 of 2




 1   Reed R. Kathrein (139304)
     Danielle Smith (291237)
 2   Lucas E. Gilmore (250893)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   715 Hearst Ave., Suite 202
     Berkeley, CA 94710
 4   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 5   reed@hbsslaw.com
     danielles@hbsslaw.com
 6   lucasg@hbsslaw.com

 7   Attorneys for Lead Plaintiff
     New Zealand Methodist Trust Association
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
     CASEY ROBERTS, Individually and On              No. 3:19-cv-03422-SI
12   Behalf Of All Other Similarly Situated
                                                     CERTIFICATION OF
13                                      Plaintiff,   PETER A. SHAEFFER
                                                     PURSUANT TO L.R. 3-7(d)
14            v.

15   ZUORA, INC., TIEN TZUO, and TYLER
     SLOAT,
16
                                     Defendants.
17

18
19

20

21

22

23

24

25

26
27

28

     010837-11/1326871 V1
            Case 3:19-cv-03422-SI Document 89 Filed 07/13/20 Page 2 of 2




 1            TO THE COURT AND ALL PARTIES OF RECORD:

 2   Pursuant to Civil Local Rule 3-7(d), I, Peter A. Shaeffer, declare as follows:

 3            Exclusive of securities held through mutual funds or discretionary accounts managed by

 4   professional money managers, I do not directly own or otherwise have a beneficial interest in the

 5   securities that are the subject of this action.

 6            I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

 7   knowledge.

 8            Executed this 13th day of July, 2020.

 9

10                                                     /s/ Peter A. Shaeffer
                                                       PETER A. SHAEFFER
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     SHAEFFER L.R. 3-7(d) CERTIFICATION                                                                       -1
     Case No.: 3:19-cv-03422-SI
     010837-11/1326871 V1
